Citation Nr: 0620395	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original evaluation for 
herniated nucleus pulposus at L4-5 with radiculopathy, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable original evaluation for 
patellofemoral syndrome of the left knee.

3.  Entitlement to a compensable original evaluation for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


REMAND

The veteran served on active duty from July 1982 to July 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

VA has not sent a complete VCAA notice to the veteran with 
respect to her claims.  In particular the VCAA letter sent in 
June 2003 did not correctly inform the veteran of what she 
needed to show in order for an increased rating for her back 
disability to be granted, or inform her of the need to submit 
to identify all available evidence.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Specifically, the RO should inform the veteran of what is 


necessary for her claims to be granted, and the RO should 
specifically inform the veteran what actions it will take, 
what actions the veteran needs to take and should also inform 
her that she should submit all available evidence.

The veteran testified that her back and knee disabilities 
have worsened since her most recent VA examination in January 
2002.  The Board finds that an examination is required to 
determine the extent of the veteran's current disability 
involving both knees.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling her what is necessary for 
her claim to be granted, what evidence 
she must obtain and what evidence the RO 
will obtain, as well as informing her of 
the need to submit all available 
evidence.  The RO should specifically 
inform her of the criteria for increased 
rating claims for the back and knees.

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of her low back 


disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays, if 
indicated.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's low back, including during 
flare-ups.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  

3.  The RO should also schedule the 
veteran for a VA neurology examination in 
order to determine the nature and 
severity of any neurological symptoms of 
her low back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  The examiner should 


specifically comment on whether the 
veteran now suffers from intervertebral 
disc syndrome of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  If the examiner determines 
that the veteran is now suffering 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic neurological 
manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  If neurological symptoms are 
found, the examiner must specify which 
nerves are affected and describe in 
detail the manifestations thereof.  A 
complete rationale should be provided for 
any opinion offered.

4.  The RO should schedule the veteran 
for an examination to determine the 
extent of her bilateral knee disability.  
The claims folder should be made 
available to the examiner for review.  
The examiner should conduct range of 
motion testing and all other appropriate 
testing including X-rays, if indicated.  
The examiner is requested to identify all 
symptoms related to the veteran's knees 
including any laxity, stiffness, 
instability, arthritis, or any other 
manifestation of disability.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by 


pain in the veteran's knees, including 
during flare-ups and including any pain 
that radiates.  The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the knees.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  

5.  The veteran's claims should then be 
readjudicated including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC and an appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



